Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 1 of 24




          EXHIBIT 11
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 2 of 24




   Appendix
   Verilog HDL Design

   This appendix introduces the hardware description language, Verilog. It describes how
   to use Verilog and create your own hardware models. After a short introduction, the
   design flow and the level of designs using Verilog are explained. Then the basic Verilog
   syntax is explained with basic examples. We include RTL code and simulation
   environments, so that users can simulate the rendering processor on their PC or
   workstation environment. In addition, the synthesis scripts are also included.


   A.1 Introduction to Verilog Design
   Verilog is a hardware description language (HDL), which is a language to describe a
   digital system such as microprocessor, application-specific unit, memory, or a simple
   flip–flop. Anyone can describe any hardware at any level of detail by using a hardware
   description language.
      Verilog was developed initially as a proprietary hardware modeling language by
   Gateway Design Automation Inc. around 1984. It is very similar to traditional
   computer language such as C. At that time, Verilog was not standardized and the
   language became modified in almost all the revisions that came out between 1984 and
   1990. AVerilog simulator was first used in early 1985 and was extended substantially
   through to 1987. In 1990, Cadence Design Systems decided to acquire Gateway, so
   Cadence became the owner of the Verilog language, and continued to market Verilog as
   both a language and a simulator. At the same time, Synopsys was marketing the top-
   down design methodology, using Verilog. This was the starting point of powerful
   digital system design. In 1990, to survive in a tough industry that used VHDL, Cadence
   decided to make Verilog an “open” language. Cadence organized the Open Verilog
   International (OVI) in 1991 and, in the meantime, the popularity of Verilog was rising
   exponentially.



   Mobile 3D Graphics SoC: From Algorithm to Chip  Jeong-Ho Woo, Ju-Ho Sohn, Byeong-Gyu Nam and Hoi-Jun Yoo
   © 2010 John Wiley & Sons (Asia) Pte Ltd. ISBN: 978-0-470-82377-4
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 3 of 24
 300                                                                 Mobile 3D Graphics SoC


    The need for a universal standard was recognized at this time. The directors of OVI
 asked the IEEE to form a working committee to establish Verilog as an IEEE standard.
 The working committee 1364 was formed in mid 1993, and finally in 1995 the
 standard, which combined both the Verilog language syntax and the PLI in a single
 volume, was passed as IEEE standard 1364(1995).


 A.2 Design Level
 Verilog allows a digital system to be designed at a wide range of abstractions – at
 behavior level, at register transfer level (RTL), at gate level, at switch level, and so on.
 Among these, behavior level, RTL level, and gate level design are frequently used for
 digital system design.


 A.2.1 Behavior Level
 The behavior level is used to describe a system intuitively. Therefore, this level is
 frequently used to verify algorithms or system behavior like a high-level language.
 This level is not focused on synthesizability or structural realization of the design.


 A.2.2 Register Transfer Level
 After high-level verification at the behavior level, RTL code is used to specify the
 characteristics of a circuit or system by operations and the transfer of data between the
 registers. This level is focused on real implementation of the design, so the design
 should be carefully described according to synthesizable syntax or semantics. At this
 level the design contains explicit clocks, so RTL design contains exact timing bounds.


 A.2.3 Gate Level
 After synthesizing RTL code, gate-level code is generated. Within this level, the
 characteristics of a system are described by standard cell libraries and their logical
 links and timing properties. All signals are discrete signals. They can only have definite
 logical values (0, 1, X, Z). The usable operations are predefined logic primitives (gates
 AND, OR, NOT etc.). Gate-level code is generated by tools like synthesis tools, and
 this net list is used for gate-level simulation and for back-end design.
    Design flow is one of the most difficult decisions. Like other HDLs, Verilog also
 allows both bottom-up and top-down design.

 .   Bottom-up design This is a type of traditional design flow. Each design is
     performed at the gate level using standard gates such as AND, OR, NOR, and NAND.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 4 of 24
   Verilog HDL Design                                                                    301


       Designers decide which gates will be used and where those gates will be placed. With
       increasing design complexity, this approach is nearly impossible to maintain.
       Emerging large-scale systems consist of ASIC or microprocessors with a complexity
       of millions of transistors. These traditional bottom-updesigns have to giveway to new,
       structural, hierarchical design methods.
   .   Top-down design Designers can concretize their ideas from concept to silicon
       implementation. The major advantages of top-down design are early testing, easy
       change between different technologies, and a structured system design. Details of
       top-down design will be discussed below.


   A.3 Design Flow
   Figure A.1 shows a typical design flow of a digital system using Verilog. In short, the
   design flow can be divided into two steps: front-end and back-end. It consists of about
   nine or ten design steps, which will be described briefly.




                                  Figure A.1   Typical design flow
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 5 of 24
 302                                                               Mobile 3D Graphics SoC


 A.3.1 Specification
 The designer decides what the target performance will be, what the important
 parameters of the design are, what the interfaces are, and so on (Figure A.2). For
 example, when designing a microprocessor, the designer should decide the target
 performance, the reset behavior, the interfaces with other blocks, and input/output
 format. Normally, the specification does not need a technical tool; designers often use
 documentation tools such as Microsoft Word, PowerPoint, Visio, and so on.




                                 Figure A.2   Specification

 A.3.2 High-level Design
 After deciding the specification, the designer should describe the target system in high-
 level language (Figure A.3). Algorithm verification or block definitions are performed
 in this stage. To design a microprocessor, how to divide functional blocks and how to
 communicate between them should be decided. For algorithm verification or block
 definition, a high-level language such as C or Cþþ or Verilog behavior-level
 description is widely used in this stage.




                               Figure A.3 High-level design
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 6 of 24
   Verilog HDL Design                                                                 303


   A.3.3 Low-level Design
   The designer defines the details about how each block works. In this stage, you should
   define how to design a finite state machine, registers, and control units of each block
   (Figure A.4). Of course, the detailed timing diagrams of interfaces are defined with
   waveforms. It is strongly recommended that you make all items of the design clear in
   this phase.




                                 Figure A.4   Low-level design


   A.3.4 RTL Coding
   In RTL coding, the low-level design is implemented into a hardware description
   language such as Verilog or VHDL.

    module processor( clk,     //Clock
                     reset     //Reset
                     inputs;
                     outputs);
          input clk;
          input reset;
          input inputs;
          output      outputs

          controller          proc_ctrl(clk, reset, signals)
          datapath            proc_dp(clk, reset, signals)
          registerfile        proc_rf(clk, reset, signals)
          interfaces          proc_if(clk, reset, signals)
    endmodule
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 7 of 24
 304                                                                Mobile 3D Graphics SoC


 A.3.5 Simulation
 The functionality and timing characteristics of a system should be verified at every step
 of its design (Figure A.5). A test bench is needed that generates input signals, dummy
 blocks that are behavioral models of neighboring blocks, and simulators. The initial
 simulation is done by using RTL codes for functional verification of blocks. After that,
 gate-level simulation is performed to verify timing bounds as well as functionalities.
 The final simulation is performed after placement and routing (PnR). After PnR, the
 design contains wire delays and parasitic resistances and capacitances, so verification
 is needed that the design meets the target specification.




                                   Figure A.5   Simulation




   After the simulations, waveform outputs and functional outputs can be obtained, to
 check functionality and timing bounds.


 A.3.6 Synthesis
 In the synthesis stage, the RTL code is converted into a gate-level net list (Figure A.6).
 A synthesis tool such as a design compiler or Synplify takes the RTL code and
 technology library files as inputs and generates gate-level code that contains standard
 cells and link data. Basically, the synthesis tool reports on whether or not the timing
 information meets the timing requirements. However, it does not include wire delays,
 only gate propagation delays.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 8 of 24
   Verilog HDL Design                                                                    305




                                     Figure A.6 Synthesis



   A.3.7 Placement and Routing
   In this stage, the gate-level netlists are converted into a physical layout (Figure A.7).
   All gates and flip–flops in a gate-level netlist are placed; and clock tree synthesis and
   global signals such as “reset” are routed. After that, local signals are routed. Then the
   final GDS file that will be delivered to the foundary, and final net list which includes
   wire delays as well as gate delays, are generated.




                               Figure A.7 Placement and routing



   A.4 Verilog Syntax
   The basic Verilog syntax will be described. The goal of this section is to show how to
   write Verilog, but it does not cover all the syntax. More information is available at, for
   example, www.verilog.com and www.verilogtutorial.info.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 9 of 24
 306                                                               Mobile 3D Graphics SoC


 A.4.1 Modules
 The basic unit of Verilog modeling is the module. As in the C language, you can use
 lower-case letters, capital letters, numbers, and underscores (_). Of course, it is case-
 sensitive. Below we show the basic configuration of a module.

 Module Example
 module module_name (port-list);        //Declare all inputs and outputs
 port declaration
      //Detailed declaration of inputs and outputs, including bitwidth
      //For example:
      //input clk, res; ! 1-bit input signals
      //input [7:0] bus; ! 8-bit input signal
      //output done; ! 1-bit output signal
      //inout [3:0] dbus; ! 4-bit inout signal
      //inout means bidirectional signal
 net declaration
      //Declaration of internal net of the block
      //wire enable;
      //wire [7:0] int_bus;
 reg declaration
      //Register declaration
      //reg enable;
      //reg [3:0] number;
      //You should declare all ports or values which are used in
      //initial, task, function, and always statements
 parameter declaration
      //Parameter declaration
      //parameter WORD=32;
      //parameter BW=8;
      //reg [BW:0] temp_out; ! example of usage
 assign statement
      //Combinational logic declaration
 function statement
 always statement
 Instantiation
      //Instantiate sub-modules
 endmodule
      //Declaration of the end of the module


 Initial Statement Example
 “Initial” and “always” statements are event-driven. The details of these statements will
 be discussed later. Here only the configuration is discussed.
 initial
     //Initial statement does not require an event list.
 begin
     //If the initial includes more than one statement, ‘begin–end’ command
     clk = 0; //Bind those statements into one command
     reg = 1; //Use begin–end command with event-driven statements
 end
     //Include more than one statement.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 10 of 24
   Verilog HDL Design                                                                    307


   Always Statement Examples
   always @(posedge Clk)
         //Every positive edge of Clk signal drives this statement.
   always @(posedge Clk or negedge reset)
         //Every positive edge of Clk or negative edge or reset drives.
   always @(a or b or c)
         //When one of the conditional signals changes,
         //this statement is executed.
   always @(posedge Clk)
   begin
         //An always statement also requires ‘begin-end’.
         command_latch <= command_in; //Command
         data_latch <= data_in;
   end


   Examples of Bad Expressions
   always @(Clk)
         //This is a correct expression in terms of grammar.
         //However, the clock signal is edge-triggered.
         //Therefore this statement will incur a timing violation.
   always @(a or b or posedge Clk)
         //Do not mix level-triggered and edge-triggered events.



   A.4.2 Logic Values and Numbers
   Verilog supports four logic values:

                    0                      Logic value 0
                    1                      Logic value 1
                    X                      Unknown signal means “don’t care”
                    Z                      High-impedance value


   To describe logic values or numbers in Verilog, follow the syntax:
   <bit width>’<base><value>

     Here, <bit width> declares the width of the data bit in decimal (the default is 32-bit);
   and <base> declares the base number of the data (default ¼ decimal)

   b, B: binary o,O: octal
   d,D: decimal h,H: hexadecimal

    The <value> declares the value of data.

     When the <base> is decimal, you can declare data without <bit width> and <base>,
   and you can use underscore (_) for convenience.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 11 of 24
 308                                                                      Mobile 3D Graphics SoC


                 Data           Bit width          Base              Binary digit
                 10                 32               10           0000. . .01010
                 1’b1                1                2           1
                 8’hf1               8               16           11110001
                 4’bx                4                2           Xxxx
                 8’b0000_11xx        8                2           000011xx
                 ‘hf_f              32               16           0000 011111111
                 4’d5                4               10           0101


 A.4.3 Data Types
 To declare signals or variables you have two choices, the “register” type or the “net”
 type. You should declare the type for all variables.

           Register type    Declare using “reg”
                            Used for latch or flip–flop
                            It stores values until the next event occurs
           Net type         Declare using “wire”
                            Used for combinational logic or intermediate signals for links

   When the data is used on the left side there is no limitation. When the data is used on
 the right side you should follow two rules:

 .   Use the “reg” type signals only in always, initial, task, and function statements.
 .   Use the “wire” type signals only in assign statements.

     You can omit the wire declaration only when the “net” type signal is in the port list.
 //Example 1
 module DFF(Clk, D, Q);
       input Clk;
       input D;
       output Q;
       wire Clk, D; //You can omit this statement
       reg Q;
       always @(posedge Clk) Q <=D;
 endmodule

 //Example 2
 module Func_1(In1, enable, Q1, Q2);
       input In1;
       input[2:0] enable;
       output Q1;
       output Q2;
       wire In1; //You can omit this statement
       wire [2:0] enable //You can omit this statement
       wire int_sig //You can omit this statement
                            but it is useful for debugging
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 12 of 24
   Verilog HDL Design                                                                    309


         wire Q1, Q2 //You can omit this statement
         assign Q1 = enable[2] enable[0] ;
         nand nd1(In1, enable[2], int_sig);
         nand nd2(int_sig, enable[0], Q2);
   endmodule


     When you declare multibit signals, you can declare the bit width of the signal in the
   format [MSB:LSB]:
   input [3:0] enable; //4-bit input signal enable
   wire [7:0] bus; //8-bit net signal bus
   output [4:0] out; //5-bit output signal out


    Of course you can select bits from multibit signals, or you can assign part of the
   multibit signal:
   wire SB;
   wire [2:0] DB;
   assign SB = dbus [7];
   assign = dbus [6:4];
   assign dbus[3:0] = enable;


     You can assign a register array. This is frequently used for a memory block or
   register file:

   reg [15:0] mem[0:127]; //16-bit signal * 128 entries


      However in this case you cannot directly select part of the signal in a register array;
   you can access the signal only entry level. And Verilog does not support multidimen-
   sional arrays like C or Cþþ.
   reg [15:0] mem[0:127]
   //To access the last 4bit of the first entry of the mem array.

   //Incorrect example
   assign out1 = mem[0][4:0]
   //Correct example
   wire [15:0] temp;
   assgign temp = mem[0];
   assign out1 = temp[4:0];



   A.4.4 Operators
   Verilog supports arithmetic operators, bitwise operators, bit-reduction operators, logic
   operators, relative operators, shift operators, conditional operators, and concatenation.
   The operators are listed below.
   wire a, b, c;
   wire [4:0] d, e;
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 13 of 24
 310                                                                             Mobile 3D Graphics SoC


                  Operator       Meaning                          Operator            Meaning
                       +           Add                                  !           Logical NOT
                       -            Sub                               &&            Logical AND
  arittmetic




                                                Logic Operation
                       *       Multiplication                          ||            Logical OR
                       /         Division                              ==               Equal
                       %     Modulo operation                          !=            Not equal
                       ~           NOT                                ===      Equal including (x, z)
                       &           AND                                !==    Not equal including (x, z)
  Bit




                       |            OR                                 <             Less than




                                                Relative
                       ^           XOR                                <=       Less than or equal to
                      ~^           XNOR                                >             Larger than
                       &           AND                                >=      Larger than or equal to
                      ~&          NAND                                <<              Left Shift
                                                Shift
  Bit Reduction




                       |            OR                                >>             Right Shift
                      ~|           NOR                                ?:             Conditional
                                                ETC




                       ^           XOR                                 {}          Concatenation
                      ~^           XNOR


 //Arithmetic operations
 assign c = aþb;
 assign c = a-b;
 assign c = a*b;
 assign c = a/b;
 assign c = a%b;
       //If the process library supports these arithmetic operations, the
         operators are
       //simply converted into an arithmetic unit, called design ware.
       //The types of those arithmetic units are decided
       //according to timing constraints.
       //If the process library does not support design ware,
       //these expressions are not synthesizable.
 //Bit operations
 assign c = a;
 assign c = a&b;
 //Bit-reduction operations
 assign c = &d;
       //c = d[4] & d[3] & d[2] & d[1] & d[0];
 assign c = |d;
       //c = d[4] | d[3] | d[2] | d[1] | d[0];
 //Logical operations
 assign c = (a == 1) && (b==1);
 assign c = (a >= 1) || (b !=3);
       //When you want to decide a certain signal with logical conditions,
       //use logical operators.
       //Since === and !== are not synthesizable, use them carefully.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 14 of 24
   Verilog HDL Design                                                                  311


   //Shift operations
   assign d = a << 3;
         //Shift three bits to the left
   assign e = d >>2;
         //shift two bits to the right
   //Conditional operation
   assign d = (a == 0)? 11000 : 00001;
         //If the condition is true, the procedure is selected.
         //If not, the latter is selected.
   //Concatenations
   assign {a,b,c} = d[2:0];
         //Assign the last three bits of d to a, b, c, respectively
   assign d = {a, b, c, 2’b11};


     The priority of the operators is very similar that of the C and Cþþ languages:

                                                  Higher Priority
                                           *, /, %
                                             +, -
                                           << , >>
                                         <, <=, >, >=
                                       ==, !=, ===, !==
                                              &
                                            ^, ~^
                                              |
                                             &&



     When you use concatenation, you also can use repeated expressions:

   wire [7:0] temp;
   assign temp = {4{2’b10}}; //temp = 8’b10101010
   wire [15:0] word;
   wire [31:0] double
   assign double = {{16{word[15]}}, word};




   A.4.5 Assignment
   In Verilog there are two assignment statements, blocking and non-blocking. In “net”
   type signal statements, these produce the same results. But, in a “reg” signal statement
   they produce different results.
   //Assume initial values a = 4, b = 5, c = 6
   //Blocking assignment
   always @(posedge clk)
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 15 of 24
 312                                                                 Mobile 3D Graphics SoC


 begin
         a=b;   //a = b = 5; c=6;
         c=a;   //c = a = b = 5;
 end
 //Non-blocking assignment
 always @(posedge clk)
 begin
       a <= b; //a = 5;
       c <= a; //c = 4;
 end

 //Synthesis results:
 //Blocking assignment




 //Non-blocking assignment




    You can easily distinguish the difference between blocking assignments and non-
 blocking assignments. The data transition of the blocking assignment occurs one by
 one and that of the non-blocking assignment occurs simultaneously. When you design
 a digital system, it is best to use one type of assignment only.

 A.4.6 Ports and Connections
 Verilog has three types of port: input, output, and inout (Figure A.8). Basically, all ports
 are considered as wires. Therefore, if the ports use “net” type signals, you do not need
 to declare wire statements. But if the output port needs to hold the value – the left side
 value in initial or always statements – you should declare a “reg” statement about that
 signal. Since the input signal cannot hold a value, you cannot declare a “reg” statement
 for input and inout ports.

 A.4.7 Expressions
 The most frequently used statements in Verilog are “initial” and “always.” Both of
 them are used to generate events. Normally, the “always” statement is used to design
 sequential logic like flip–flops or to design complex combinational logic, and the
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 16 of 24
   Verilog HDL Design                                                               313




                                       Figure A.8 Ports

   “initial” statement is used to declare an initial value. One big difference between
   “initial” and “always” is the number of executions: the “initial” statement runs only
   once when the module is activated, but the “always” statement runs every time a
   specified event occurs. Also, the “initial” statement is omitted when the module is
   synthesized. Therefore, use the “initial” statement only to describe behavior or to
   declare an initial value.
   //Initial statement
   initial //Execute once to initiate ing_sig and temp_wire
   begin
         int_sig = 0;
         temp_data = 4’b0;
   end
   //Always statements
   always @(posedge clk)
         //Execute every positive edge of the clock signal
   begin
         int_sig = in_data [4];
         temp_data = in_data[3:0];
   end
   always @(a or b or c)

           //Execute whenever value of a or b or c is changed.
           // ! Sensitivity list
   begin
           //Write all values used in right-hand side of the equation
           //and all values in conditions to the sensitivity list
           if (c ==1);
           d = (a & b);
   end

     As in the C language, Verilog supports “if–else” statements and “case” statements.
   These statements should be inside the “initial” or “always” statements. With these
   conditional statements there is one rule: “Make a complete conditional statement.”
   When you use “if–else” and “case” statements with edge-triggered events you do not
   need to make the condition complete; but when you use them with level-triggered
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 17 of 24
 314                                                                  Mobile 3D Graphics SoC


 events, like combinational logic, you should make the condition complete. If you do
 not do this, undesired latches are generated in the logic, and those latches cause an
 unrecoverable timing violation like hold time violations and setup time violations.
 //Edge-triggered event
 always @(posedge Clk)
        //An edge-triggered event is synthesized with a flip–flop.
        //Therefore you don’t need to complete the condition.
 begin
        if (enable == 1) data_latch <= data_in;
 end

 //Combinational logic:
 //if-else statement
 always @(a or b or c or d or e)
        //List all right-side signals and condition signals
        //in an if–else statement.
        //There are three choices: if, else if, else.
        //Although you don’t need the ‘else’ case,
        //you should declare it for a complete declaration.
        //If you don’t complete the conditions, an undesired latch
        //will be inserted.
 begin
        if (a & b == 1)         out = c;
        else if ( b & c == 0) out = d & e;
        else                    out = 1’b0;
 end

 //Case statement
 always @(a or b or c or d)
 begin
        case({a,b}) //There are three case statements: case, casex, casez.
              2’b00 : out = 1; //case signal can be 0 or 1
              2’b01 : out = 0; //casex signal can be 0 or 1 or x
              default : out =0; //casez signal can be 0 or 1 or z
              //With a case statement, declare a default case
              //to make the condition complete.
              //It prevents an unwanted latch.
        endcase
 end


 A.4.8 Instantiation
 Digital systems are designed with a hierarchical structure, so that one big system
 consists of many sub-modules. One reason for this is design complexity. Since the
 system cannot be verified all at once, the desirability of dividing it into several blocks is
 increased. After verifying the sub-modules, it is easier to verify the big system so that
 the efficiency of designing is increased. Other advantages are the shortened design
 time and efficient use of system resources. Therefore, you often use instantiation in
 Verilog. There are two methods for instantiation: port assignment based on an order of
 signals, and port assignment based on number of ports.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 18 of 24
   Verilog HDL Design                                                                     315


                                    Q[0]            Q[1]            Q[2]           Q[3]
                                      D[1]            D[2]
                                                                     D[3]
           D[0]         D       Q       D       Q       D       Q      D       Q
           ena          ena             ena             ena            ena
          reset         reset           reset           reset          reset



           Clk


                                    Figure A.9 Four-bit flip–flop



   Examples of Instantiation: Flip–Flops
   //1-bit flip–flop
   module DFF (Clk, reset, ena, D, Q);
         input Clk, reset, ena;
         input D;
         output Q;
         always @(posedge Clk or negedge reset)
         begin
               if(reset) Q <= 0;
               else if(ena) Q <=D;
        end
   endmodule

   //4-bit flip–flop (Figure A.9)
   module 4b_DFF(Clk, reset, ena, D, Q);
         input Clk, reset, ena;
         input [3:0] D;
         output [3:0] Q;
   //Instantiation by order
         //When the sub-block has only a few in/out signals,
         //you can use instantiation by order.
         //As the signal is connected by order, it is easy to make mistakes.
         //This is especially true when debugging the block
         //or when adding or removing signals of sub-blocks.
         //Therefore, this method is not recommended for a block
         //containing lots of ports.
         DFF DFF0(Clk, reset, ena, D[3], Q[3]);
         DFF DFF1(Clk, reset, ena, D[2], Q[2]);
         DFF DFF2(Clk, reset, ena, D[1], Q[1]);
         DFF DFF3(Clk, reset, ena, D[0], Q[0]);
   //Instantiation by name
         //In this method, you should declare the name or port with ‘.’
         //and put the name of the link signal to the port.
         //.Clk (Clk) means that the Clk signal of the 4-bit flip–flop is
         //connected to the Clk port of the 1-bit flip–flop.
         //This method may seem a little scrappy, but it does not
         //depend on the order of ports. That means this method
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 19 of 24
 316                                                               Mobile 3D Graphics SoC


       //can add or remove ports of the sub-blocks, which is
       //really helpful for debugging.
       DFF DFF0(.Clk (Clk),
            .reset (reset),
            .ena (ena),
            .D (D[3]),
            .Q (Q[3]));
       DFF DFF1(.Clk (Clk),
            .reset (reset),
            .ena (ena),
            .D (D[2]),
            .Q (Q[2]));
      DFF DFF2(.Clk (Clk),
            .reset (reset),
            .ena (ena),
            .D (D[1]),
            .Q (Q[1]));
      DFF DFF3(.Clk (Clk),
            .reset (reset),
            .ena (ena),
            .D (D[0]),
            .Q (Q[0]));
 endmodule


 A.4.9 Miscellaneous
 Include Directive
 Like the C language’s #include, Verilog supports an include directive. This is used to
 include other Verilog code or library file within the current Verilog code. The syntax of
 the include directive is shown below:

 ‘include ‘‘datapath.v’’
        //Datapath.v includes adder module, multiplier, divider modules.
        //Then you can use those modules when you declare the include directive.
 module
        processor(clk, inputs, output);
              input clk;
              input inputs;
              output outputs;
        //Divider and multiplier are described in datapath.v.
        divider proc_div(.input(input), .output(output));
        multiplier proc_mul(.input(input), .output(output));
 endmodule


 Define Statement
 The “define” statement is a kind of complier command to transpose a text. When you
 use a certain value recursively, the “define” statement can help you.
 //Do not write semicolons in define statements.
 //Once you have declared a define statement,you can use the text in any modules.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 20 of 24
   Verilog HDL Design                                                                317


   //You can use these defined texts in other files if you include this file.
   ‘define    WISA_RSHA     6’b1000_00
   ‘define    WISA_RTEX     6’b1000_01
   ‘define    WISA_RDON     6’b1000_10
   ‘define    WISA_TMOD     6’b0100_01
   ‘define    WISA_MBAS     6’b0010_00
   ‘define    WISA_RCLR     6’b0010_01
   module
          decode(inputs, outputs);
                  input inputs;
                  output outputs;
   ...
         //Command decoder
         always @(ID1data)
         begin
               case(ID1data[123:118])
               //In compile time, these texts are converted into defined signals.
               ‘WISA_RSHA : ID1ctrl_OP <= ‘WCTRL_OP_RSHA;
               ‘WISA_RTEX : ID1ctrl_OP <= ‘WCTRL_OP_RTEX;
               ‘WISA_RDON : ID1ctrl_OP <= ‘WCTRL_OP_RDON;
               ‘WISA_TMOD : ID1ctrl_OP <= ‘WCTRL_OP_TMOD;
               ‘WISA_MBAS : ID1ctrl_OP <= ‘WCTRL_OP_MBAS;
               ‘WISA_RCLR : ID1ctrl_OP <= ‘WCTRL_OP_RCLR;
                default     : ID1ctrl_OP <= 6’b0;
                endcase
         end
   ...
   endmodule




   Timescale Command
   In Verilog you can define a timescale. You should define this when you want to perform
   gate-level simulation or post-PnR simulation. Of course you can define a delay time in
   your design with timescale. But it will be omitted in synthesis time. Therefore use
   a time delay statement only for functional verification like gate propagation delay
   modeling.
   ‘timescale 1ns / 1ps
   //1ns is the reference time unit. It is a unit of time and delay.
   //1ps is the precision of the time.
   //Below, #5 means 5ns in simulation time,
   //but this is not effective in the synthesis.
   module testbench();
         reg clk;
         initial    clk = 1b0;
         always #5
         begin
               clk = ~clk;
         end
   endmodule
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 21 of 24
 318                                                                     Mobile 3D Graphics SoC


 A.5 Example of Four-bit Adder with Zero Detection
 See Figure A.10.




                      Figure A.10   Four-bit adder with zero detection


 Behavior-level Description
 This behavior-level description includes an initial statement and thus it is not
 synthesizable.
 module    adder4 (in1, in2, sum, zero);
       input [3:0] in1, in2;
       output [4:0] sum;
       output zero;
       reg [4:0] sum;
       reg zero;
       initial
       begin
             sum = 0;
             zero = 1;
       end
       always @ (in1 or in2)
       begin
             sum = in1 + in2;
             if (sum == 0) zero = 1;
             else zero = 0;
       end
 endmodule



 Hierarchical Description 1 – Full Adder
 //1-bit full adder module
 module   FA (in1, in2, c_in, sum, c_out);
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 22 of 24
   Verilog HDL Design                                                                  319


         input          in1, in2, c_in;
         output         sum, c_out;
         assign         {c_out, sum} = in1 + in2 + c_in;
   endmodule

   //4-bit full adder module
   module adder4 (in1, in2, sum, zero);
         input [3:0]     in1;
         input [3:0]     in2;
         output [4:0]    sum;
         output          zero;
         wire            c0, c1, c2;
         FA add1 (. in1(in1[0]), .in2(in2[0]), .c_in(1b0), .sum(sum[0]), .c_out(c0));
         FA add2 (. in1(in1[1]), .in2(in2[1]), .c_in(c0), .sum(sum[1]), .c_out(c1));
         FA add3 (. in1(in1[2]), .in2(in2[2]), .c_in(c1), .sum(sum[2]), .c_out(c2));
         FA add4 (. in1(in1[3]), .in2(in2[3]), .c_in(c2), .sum(sum[3]),
   .c_out(sum[4]));

         //zero detection
         zero = | sum;
   endmodule




   Hierarchical Description 2 – Designware
   The Synopsys design compiler, a synthesis tool, supports designware libraries.
   A designware library is a type of datapath set – unsigned adder, subtracter, multiplier,
   divider, floating-point adder, subtracter, multiplier, divider, and so on. When you use
   designware you do not need to declare basic datapaths. More details of designware are
   available on the website of Synopsys: www.synopsys.com.

   //4-bit full adder module
   module    adder4 (in1, in2, sum, zero);
        input [3:0]       in1;
        input [3:0]       in2;
        output [4:0]     sum;
        output           zero;
        wire              c0, c1, c2;

         //Designware module #(bitwidth) instant_name(portlist)
         //When you declare the designware adder,
         //the type of adder is decided by timing and area bounds.
         DW01_add #(1) add0(.A(in1[0]), .B(in2[0]), .CI(1b0), .SUM(sum[0]), .CO(c0));
         DW01_add #(1) add1(.A(in1[1]), .B(in2[1]), .CI(c0), .SUM(sum[1]), .CO(c1));
         DW01_add #(1) add2(.A(in1[2]), .B(in2[2]), .CI(c1), .SUM(sum[2]), .CO(c2));
         DW01_add #(1) add3(.A(in1[3]), .B(in2[3]), .CI(c2), .SUM(sum[3]),
           .CO(sum[4]));

        //Zero detection
        zero = | sum;
   endmodule
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 23 of 24
 320                                                           Mobile 3D Graphics SoC


 A.6 Synthesis Scripts
 dont_use Scan Chain
 This command is used to exempt some library blocks from the process library file.
 set_dont_use    {typical/SD*}
 set_dont_use    {typical/SE*}


 read
 read -format db {"WGR_ctrl.db"}
       //Read database as db format
 read -format db {"WGR_datapath.db"}
       //This command is used to read a previously synthesized block
 read -format verilog {"WGR_main.v"}
       //Used to read target design Verilog file
 check_design
       //Check target design
 reset_design
       //Reset target design
 remove_clock -all
       //Since each block has its own clock and timing bound,
       //the previously defined clock should be removed.


 IF: TOP
 current_design Wif
       //Define current design.
       //One Verilog file can have several modules,
       //so you should declare the current block to be synthesized.
 remove_constraint – all
       //Since the new constraints will be declared,
       //the previous constraints should be removed.
 create_clock -period 40 REclk -waveform {0,20.0}
       //Create clock: period is 40ns, duty cycle is 50%.
 set_dont_touch find(net, "REclk")
       //Since clock net is a global signal, declare ‘‘dont_touch’’ net.
 set_input_delay 2.5 -rise -clock REclk {IFmode, SYS_nRESET}
       //Declare input signal delay.
 set_load 0.05 all_outputs()
       //Set load to all output signals
       //to adjust driving power of the output load
 set_load 0.3 InREQ
       //Set load to output signal.
 set_max_transition 0.06 all_outputs()
       //To limit rising or falling time due to RC time constant.
 set_max_area 39
       //Declare the area bound.
 compile -map_effort high
       //Set compile option.
 report_area > Wif_Area.txt
       //Write area report.
Case 6:20-cv-00480-ADA Document 82-13 Filed 03/17/21 Page 24 of 24
   Verilog HDL Design                                                             321


   report_timing -from all_inputs() -to all_outputs() > Wif_Timing.txt
         //Write timing report.
         //Timing report of the synthesis only includes gate propagation delay.
   write -format db -hierarchy -output "Wif.db"
         //Write result as db format – for hierarchical synthesis
   write -format verilog -hierarchy -output "Wif.v"
         //Write result as Verilog file – for gate-level simulation.
   write_sdf "/home/denber/project/ramp-GR/verilog/sdf/Wif.sdf"
         //Write SDF file – standard delay file.


   Script for Top Module: WRE_top
   current_design WRE
         //Declare current design.
   remove_clock – all
         //Remove previously defined clock.
   remove_constraint – all
         //Remove previously define constraints.
   create_clock "REclk" -period 40.0 -waveform {0, 20.0}
         //Create clock for processor.
   create_clock "memclk1" -period 20.0 -waveform {0, 10.0}
         //Create clock for memory module.
   set_dont_touch find (net, "REclk")
         //Declare dont_touch net signal – clock.
   set_dont_touch find (net, "memclk1")
         //Declare dont_touch net signal – clock.
   set_dont_touch find (cell, "GR_IF")
         //Declare previously synthesized module.
         //In top module, it only uses the previously synthesized module.
   set_dont_touch find (cell, "GR_ID1")
   set_dont_touch find (cell, "GR_ID2")
   set_load 0.05 {Dbg_out, CSR}
         //Set output load capacity.
   set_max_transition 0.06 {Dbg_out, CSR}
         //Limit rising and falling times.
   compile -map_effort high
         //Set compiler option.
   report_area > WRE_Area.txt
         //Write area report.
   report_timing -from all_inputs() -to all_outputs() > WRE_Timing.txt
         //Write timing report.
   write -format db -hierarchy -output "WGR.db"
         //Write result as db format
   write -format verilog -hierarchy -output "WGR.v"
         //Write result as Verilog file.
   write_sdf "WGR.sdf"
         //Write SDF file.
